Citation Nr: 0810800	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-10 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include post traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for bilateral flatfeet.

4.  Entitlement to service connection for bilateral leg 
disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran had honorable active duty from June 1983 to June 
1, 1986.  He also had service from June 2, 1986, to December 
16, 1987, which was under other than honorable conditions.  
The veteran also had prior inactive service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
RO in Chicago, Illinois, which, in pertinent part, denied 
service connection for a psychiatric condition, a hernia, 
bilateral flatfeet and bilateral leg disabilities.  

During the pendency of the appeal, service connection for 
thoracolumbar strain was granted by rating decision dated in 
March 2005.  The Board notes that this constitutes a complete 
grant of the benefit sought.  The issue is not before the 
Board.

The Board received evidence from VA medical providers, which 
addressed the severity of the veteran's spine disability.  
The spine disability is not before the Board.  The Board is 
only deciding the issue of psychiatric disability and hernia.  
As such, the evidence is not relevant, and the file need not 
be returned to the RO for initial consideration.  See 38 
C.F.R. § 20.1304(c) (2007) (any pertinent evidence accepted 
directly at the Board must be referred to the agency of 
original jurisdiction (AOJ) for initial review unless this 
procedural right is waived by the appellant).

The claims of service connection for bilateral flatfeet and 
bilateral leg disabilities are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.




FINDINGS OF FACT

1.  The veteran's character of discharge for the period of 
June 2, 1986, to December 16, 1987, is a bar to VA 
compensation benefits for disability arising out of such 
service.

2.  The service medical records do not reveal any psychiatric 
problems during the veteran's period of honorable service 
from June 1983 to June 1, 1986; a psychosis was not noted 
within one year of separation from his honorable service; the 
veteran does not have a current diagnosis of PTSD; and any 
other psychiatric disability has not been attributed to the 
veteran's first period of honorable service. 

3.  The veteran has no current diagnosis of a hernia.


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.12, 3.303, 3.304, 3.307, 3.309 (2007).

2.  A hernia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.12, 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claims, 
letters dated in September 2002, June, July, October and 
December 2003 fully satisfied the duty to notify provisions 
for the first three elements.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The VCAA notice provided to the veteran prior to adjudication 
failed to provide notice of the fourth element, viz., that 
the claimant should provide any evidence relevant to the 
claim in his possession to VA.  See Pelegrini II, supra.  
Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The Secretary has the burden 
to show that this error was not prejudicial to the veteran.  
Id., at 889.  Lack of prejudicial harm may be shown in three 
ways: (1) that any defect was cured by actual knowledge on 
the part of the claimant, (2) that a reasonable person could 
be expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id., at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 2002 and 2003 
letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  The Board concludes that a reasonable person 
could be expected to understand that any relevant evidence 
should be submitted during the development of the claims.  
See Pelegrini II, at 120-121.  Accordingly, the Board 
concludes that the failure to provide VCAA compliant notice 
was harmless.  The Board may proceed with consideration of 
the claims on the merits.  See Sanders, supra.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was provided with an examination in January 2004 
to determine whether he has PTSD.  The veteran's allegations 
of incurrence fall within the period of dishonorable service 
from June 2, 1986, to December 1987 and there is no evidence 
of a psychiatric disability prior to June 2, 1986, or a 
psychosis within one year of June 1986.  Thus, the Board 
finds that the veteran did not incur or aggravate a 
psychiatric disability during a period of honorable active 
service.  No further examination is warranted as there is 
sufficient evidence to decide the claim.

The Board concludes an examination is not needed on the 
hernia claim because the only evidence indicating the veteran 
"suffered an event, injury or disease in service" is his 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to § 
5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003) (holding that the Secretary's obligations under § 5103A 
to provide a veteran with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he has a variety of disabilities as 
a result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board must address the effect of the veteran's character 
of discharge on his claims.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that a "service 
connection" claim, consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The veteran 
had a period of inactive service before entering into active 
duty on June 1, 1983.  The veteran completed his initial 
enlistment on June 1, 1986, and immediately reenlisted on 
June 2, 1986.  The veteran's December 16, 1987, discharge 
from his second period of service was under other than 
honorable conditions.  In an October 2003 administrative 
decision, the RO essentially determined that the veteran's 
character of discharge for the period of June 2, 1986, to 
December 16, 1987, was a bar to VA compensation benefits due 
to willful and persistent misconduct.  It was also noted that 
there was no indication that he could not distinguish between 
right or wrong (i.e. that he was insane). The veteran did not 
appeal that determination and it is now final.  See 
38 U.S.C.A. § 7104.  As a result, the veteran does not have 
"veteran status" for that period and cannot receive direct 
service connection for any disabilities incurred or 
aggravated during that period.  See 38 C.F.R. §§ 3.12, 3.303, 
3.304 (2007).  The veteran may, however, receive service 
connection under presumptive provisions related to 
disabilities first manifested in that period.  See, e.g., 
38 C.F.R. §§ 3.307, 3.309 (2007).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).



a.  Psychiatric Disabilities to include PTSD

The veteran contends that he has PTSD, or another acquired 
psychiatric disorder as a result of service.  He has 
specifically alleged he endured assaults resulting in his 
psychiatric disability while stationed in the Demilitarized 
Zone in South Korea. 

The veteran's service medical records from his first period 
of honorable service include no evidence of a psychiatric 
disability, and he has alleged none.  Additionally, there is 
no competent evidence linking any current psychiatric 
disability (e.g. depression) with his first period of 
service.  

As for his second period of service, personnel records show 
that the veteran arrived in Korea on June 24, 1987.  Any 
disability resulting from events occurring in Korea cannot be 
service-connected on a direct basis given his other than 
honorable discharge.  See 38 C.F.R. §§ 3.12, 3.303, supra.  
It is also notable that a recent VA examination revealed that 
he did not have PTSD. 

The Board has considered the application of the service 
connection presumptions.  Where a veteran served continuously 
for 90 days or more during a period of war, or during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  There is no evidence to show a psychosis 
during the first year following June 1, 1986.  The veteran's 
arrival in Korea is after the expiration of the one year 
period; the veteran cannot benefit from the presumption for 
any events occurring in Korea. Furthermore, the Board notes 
that the veteran's primary complaint, PTSD, is not a 
psychosis under VA regulations.  See 38 C.F.R. § 3.384 
(2007).  The Board concludes that the presumptions are not 
for application.  See 38 C.F.R. §§ 3.307, 3.309.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability to include PTSD.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b.  Hernia

The veteran contends that he is entitled to service 
connection for a hernia.  In his August 2002 formal claim, he 
listed a hernia at Fort Hood in 1985.  In his April 2005 Form 
9, the veteran stated that his hernia rendered him unable to 
have children.

The Board has reviewed the veteran's claims file.  The 
veteran has never been diagnosed with a hernia.  There is no 
record in either his service medical records, VA treatment 
records, or private treatment records that he had a hernia.  
The veteran did receive treatment during service for sexually 
transmitted diseases and no hernias were noted in the course 
of physical examination.  The veteran is not competent to 
diagnose or report a hernia on his own.  See Rucker, supra.  
There is, in short, no competent evidence in favor of this 
claim.  The Board concludes that the claim must fail.  See 
Hickson, supra.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD is denied.

Entitlement to service connection for a hernia is denied.




REMAND

Unfortunately, the claim for service connection for bilateral 
flatfeet and bilateral leg disabilities must be remanded.  

The Board observes that the veteran has been receiving 
treatment from VA on an ongoing basis.  A June 2007 treatment 
note indicates that the veteran was evaluated for complaints 
of flatfeet in October 2006 by the Podiatry service at the 
Jesse Brown VAMC.  The October 2006 Podiatry report is not 
itself of record.  The Board is obligated to obtain this 
record.  See 38 C.F.R. § 3.159.  The last time the RO 
conducted a search to obtain records related to the feet was 
in May 2006.  The file should be updated beginning in May 
2006.  Furthermore, the 2007 treatment record was received 
after the final consideration of the claim.  The Board cannot 
consider the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304, supra.  The veteran underwent a May 2007 VA 
examination for his back disability, which also evaluated his 
legs.  The Board cannot consider this evidence in the first 
instance either.  Id.  The Board must remand to allow the RO 
to complete the record, give the veteran an opportunity to 
respond and readjudicate the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA medical 
records for treatment concerning the feet 
and legs from May 2006 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the flatfeet and leg 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


